In re Young, Bobby Ray; — Defendant; Applying for Writ of Certiorari and/or Review, Parish of Caddo, 1st Judicial District Court Div. I, No. 211534; to the Court of Appeal, Second Circuit, No. 37,673-KA.
Writ granted in part; otherwise denied. Defendant’s sentence is amended to delete the prohibition on parole eligibility. See La. R.S. 40:967(0(2); R.S. 15:529.1(G). Furthermore, given that defendant’s conviction is not for a crime of violence for which a district court may prohibit diminution of sentence for good behavior under R.S. 15:571.3, see La.C.Cr.P. art. 890.1(B), defendant’s sentence is also corrected to delete that prohibition. State ex rel. Simmons v. Stalder, 93-1852 (La.1/26/96), 666 So.2d 661. The district court is directed to make an entry in the minutes reflecting *506these changes. In all other respects, the application is denied.